Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Information Disclosure Statement


1.	The information disclosure statement (IDS) submitted on 04/20/2020 has been considered by Examiner and made of record in the application file.

2.	Claims 7-8, 17-22 and 29-32 are cancelled.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-6, 9-16 and 23-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1 recites the limitations "...supporting a Bluetooth wireless technology standard” and all references relating to CoAP and OSCoAP protocols are totally what is being broadcasted, and to whom. The possible interpretations include at least the following, thereby leaving the reader in doubt with respect to the subject matter for which protection is being sough:
(i) broadcasting a resource directory reference, wherein said directory comprises reachability information for (or of) one or more Internet of Things, loT, resources"; (ii) broadcasting to resource directory a[n ambiguous] reference, wherein said resource directory comprises reachability information to one or more Internet of Things, loT, resources; (iii) broadcasting of a reference to one or more [receiving] Internet of Things, loT resources, , wherein said reference points to a resource directory, said directory comprising arbitrary reachability information. It is not entirely clear, to support by which entity the claim 1 feature expression "...and supporting a Constrained 

Claims 2-6 depend on claim 1. Therefore the rejection of claims 2-6 are the same as the rejection of claim 1 as set forth above.

Consider claim 9, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 9.

Claims 10-14 depend on claim 9. Therefore the rejection of claims 10-14 are the same as the rejection of claim 9 as set forth above.

Consider claim 15, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 15.

Claim 16 depend on claim 15. Therefore the rejection of claim 16 is the same as the rejection of claim 15 as set forth above.

Consider claim 23, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 23.

Claims 24-28 depend on claim 23. Therefore the rejection of claims 24-28 are the same as the rejection of claim 23 as set forth above.

Claim Rejections - 35 USC §103


5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-6, 9-16 and 23-28 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Graves et al. (WO 2016/154129, provided by the Applicant’s Ids filed on 04/20/2020, hereinafter, “Graves”) in view of Li et al. (U.S. PUB. 2017/0208139, hereinafter, “Li”).

Consider claims 1, 9, 15 and 23, Graves teaches a method of providing access to IoT resources, the method being performed by a Bluetooth low energy, BLE, tag supporting a Bluetooth wireless technology standard, the method comprising: broadcasting a reference (page 2 [0005]-[0006]).
Graves does not explicitly show that a resource directory comprising reachability information to one or more Internet of Things, IoT, resources and supporting a Constrained Application Protocol, CoAP.
In the same field of endeavor, Li teaches a resource directory comprising reachability information to one or more Internet of Things, IoT, resources and supporting a Constrained Application Protocol, CoAP (page 1 [0007] and page 6 [0097]-[0098]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, a resource directory 

Consider claims 2, 10, 16 and 24, Graves further teaches wherein the broadcasting the reference to the resource directory is preceded by a symmetric key exchange process with a communications device (pages 12-13 [0041]).  

Consider claims 3, 11 and 25, Li further teaches wherein the reference to the resource directory is broadcast using Object Security for CoAP, OSCoAP (page 6 [0097]-[0098]).  

Consider claims 4, 12 and 26, Graves further teaches wherein the BLE tag

Consider claims 5 and 13, Graves further teaches wherein the broadcasting comprises only a reference to a resource directory (page 13 [0043]).  

Consider claims 6, 14 and 28, Graves further teaches wherein the reference to the resource directory comprises a Uniform Resource Locator, URL (page 13 [0043]).

Consider claim 27, Li further teaches wherein the information from at least one IoT resource is obtained using CoAP (page 6 [0097]).

Conclusion


7.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/TUAN H NGUYEN/Primary Examiner, Art Unit 2649